Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

ALLOWANCE
This office action is in response to supplemental amendment filed on 10/29/2021 and approved Terminal Disclaimer dated 11/4/2021.

Claims1-4, 6-11, 13-17 and 19-23 are allowed.

The closest prior art made of record and is considered pertinent to applicant's disclosure.
Knebl et al. U.S. Patent No. 9,439,081, System and Method for Network Performance Forecasting.
Brinkley et al. U.S. Patent Pub. No. 2018/0367847. Dynamic Detection and Mitigation of Multimedia stream Abandonment.
Nooreen U.S. Patent No. 8,908,864, Systems, methods, and computer readable media for detecting and mitigating address spoofing in messaging service transactions.

REASONS FOR ALLOWANCE
	 The following is an examiner's statement of reasons for allowance: Claims 1-4, 6-11, 13-17 and 19-23 are allowable over the prior art of record because none of the prior 
“ sending, based on the request, a first version of the data; determining, based on the device identifier, a parameter associated with the request, wherein the parameter is further related to abandoned data file loads associated with the computing device and to completed data file loads associated with the computing device; and 
sending, based on the parameter associated with the request satisfying a threshold, a second version of the data”. These limitations, taken in context of the entire claims are allowable over prior art of record. 

Any comments considered necessary by applicant must be submitted no later that the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007.  The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARGON N NANO/           Primary Examiner, Art Unit 2457